UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 RICHARD ALAN KING,

                Plaintiff,

        v.                                                Civil Action No. 15-1445 (RDM)

 U.S. DEPARTMENT OF JUSTICE,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

       Plaintiff Richard Alan King, proceeding pro se, brings this action under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, against the U.S. Department of Justice, seeking

disclosure of records from four Department of Justice components—the Drug Enforcement

Agency (“DEA”); the Federal Bureau of Investigation (“FBI”); the Executive Office for United

States Attorneys (“EOUSA”); and the Office of the Solicitor General (“OSG”). Dkt. 1 at 2. The

Department released some records, withheld others, and moved to dismiss and/or for summary

judgment in March 2016. Dkt. 26. The Court advised King of the need to respond to the

Department’s motion, Dkt. 27, and granted King multiple extensions of time, eventually

providing King with over 300 days to respond to the Department’s motion. King, however, has

failed to respond, and his (extended) time to do so expired over two months ago. In light of the

D.C. Circuit’s decision in Winston & Strawn, LLP v. McLean, 843 F.3d 503, 508 (D.C. Cir.

2016), the Court may, accordingly, treat the Department’s factual proffers as conceded, but it

must address the Department’s legal arguments on their merits. Fed. R. Civ. P. 56(e)(2). Having

carefully considered those legal arguments, the Court will grant in part and deny in part the

Department’s motion.
                                       I. BACKGROUND

       King brought this FOIA action in September 2015, Dkt. 1, and on March 3, 2016, the

Department of Justice moved to dismiss and/or for summary judgment, Dkt. 26. The next day,

the Court entered an order advising King of the need to respond to the Department’s motion and

explaining, among other things, that the Court would “accept as true any factual assertions

supported by” declarations or other evidence offered by the Department that King did not

affirmatively controvert. Dkt. 27 at 2. In that same order, moreover, the Court sua sponte

extended King’s time to respond to the Department’s motion until April 15, 2016. Id. at 3.

Since that time, the Court has granted King four additional extensions of time, giving him a total

of 326 days—from March 3, 2016, until January 23, 2017—to respond to the Department’s

motion. See generally Dkt. 46. Finally, on January 24, 2017, King filed his fifth motion for an

extension, this time seeking to “toll” the time to respond “until further notice.” Dkt. 41. In

support of that request, King explained that the facility in which he is incarcerated is frequently

and without warning placed on lockdown for indefinite periods of time, thus preventing him and

other inmates form making use of the prison library. Id. at 2, 3.

       In light of King’s repeated requests for additional time and his request to “toll” the time

for his response indefinitely, the Court ordered the Department to indicate how many days King

had been on lockdown in the prior year. See Minute Order, Jan. 26, 2017. The Department

responded with a declaration revealing that King had over 280 days when he was not on

lockdown between the time the Department filed its motion on March 3, 2016, and the end of

King’s last extension on January 23, 2017. See Dkt. 42-1 at 1–2. As the Court explained,

“[e]ven accepting that the [Department’s] tally did not include occasional lockdowns ‘for short

periods of time, typically an hour up to a few hours,’ . . . King [has] had more than ample time to



                                                 2
respond,” and the Court, accordingly, denied King’s request to “toll” his time to respond. Dkt.

46 at 3–4. In the same order, the Court also advised King that it intended “promptly to resolve”

the Department’s pending motion and that, when it did so, it would rely on “whatever papers are

then before the Court.” Id. at 4. An additional three weeks have now passed, and King still has

not responded to the Department’s motion.

       The Court, accordingly, is now prepared to decide the Department’s long-pending

motion.

                                          II. ANALYSIS

       FOIA cases are typically resolved on motions for summary judgment under Federal Rule

of Civil Procedure 56. See, e.g., Shapiro v. U.S. Dep’t of Justice, 153 F. Supp. 3d 253, 268

(D.D.C. 2016). To prevail on a summary judgment motion, the moving party must “show that

there is no genuine dispute as to any material fact and [that it] is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). In a FOIA

action, the agency may meet its burden by submitting “relatively detailed and non-conclusory”

affidavits or declarations, SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir.

1991) (quotation marks and citation omitted), and an index of the information withheld, Vaughn

v. Rosen, 484 F.2d 820, 827–28 (D.C. Cir. 1973). An agency “is entitled to summary judgment

if no material facts are in dispute and if it demonstrates ‘that each document that falls within the

class requested either has been produced . . . or is wholly exempt from [FOIAss] inspection

requirements.’” Students Against Genocide v. U.S. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir.

2001) (quoting Goland v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978)).

       As the Court of Appeals explained in Winston & Strawn, 843 F.3d at 505, however, “a

motion for summary judgment cannot be ‘conceded’ for want of an opposition.” Rather, the



                                                  3
burden remains on “the movant to demonstrate why summary judgment is warranted,” and the

district court “must . . . determine for itself whether the record and any undisputed material facts

justify granting summary judgment.” Id. (citation omitted). If the nonmovant “fails to properly

address [the other] party’s assertion of fact as required by” Federal Rule of Civil Procedure

56(c), the district court may provide that party with “an opportunity to properly support or

address th[at] fact,” Fed. R. Civ. P. 56(e), and, indeed, providing such an opportunity is the

“preferred first step.” Winston & Strawn, 843 F.3d at 507 (citation omitted). But, if the

nonmovant fails to respond to a movant’s factual submission—and fails to take advantage of

opportunities to rectify that failure—the district court may “consider the fact undisputed for

purposes of the motion.” Id.; see also Fed. R. Civ. P. 56(e).

       Here, the Court advised King of the perils of not responding to the Department’s motion

and has afforded him every reasonable opportunity to file a response. In August 2016, moreover,

the Court cautioned King that “[n]o further extensions of time [would] be granted absent a

showing of extraordinary circumstances,” Minute Order, Aug. 24, 2016, and, when the Court

granted yet another extension on November 9, 2016, it warned, more categorically, that “[n]o

further extensions will be granted,” Minute Order, Nov. 9, 2016. And, now, another two months

have passed since January 23, 2017, when King’s final extension expired. See id.

Notwithstanding this more than ample time to respond, King failed to do so, and the Court

cannot discern any basis to believe that further extensions of time are likely to cure this

omission. The Court will, accordingly, accept the Department’s factual assertions to the extent

they are supported by declarations or other competent evidence. It must still, however, address

the sufficiency of the Department’s legal arguments. The Court will address those arguments as

they apply to each of the four Department of Justice components from which King seeks records.



                                                  4
A.      OSG and FBI

        King’s claims with respect to the OSG and the FBI are easily resolved.

        The OSG Executive Officer has submitted a declaration explaining that the “OSG

maintains all case documents/files physically within the office and uses the OSG Automated

Docket System to identify which case documents/files may have responsive records.” Dkt. 26-6

at 3 (Yancey Decl. ¶ 9). Apparently, the OSG’s involvement in King’s case was limited. King

filed a petition for a writ of certiorari, id. at 2 (Yancey Decl. ¶ 6), and the Solicitor General filed

a notice waiving his right to respond to the petition, id. at 3 (Yancey Decl. ¶ 8). According to the

OSG Executive Officer, a “search of the OSG Automated Docket System and Supreme Court

case file . . . confirmed that OSG has no documents beyond the certiorari petition and waiver

notice on file.” Id. (Yancey Decl. ¶ 10). Because the OSG has conducted a reasonable search,

and because neither King’s certiorari petition nor the Solicitor General’s notice waiving his right

to respond are responsive to King’s FOIA request, the Court concludes that the OSG has

satisfied its FOIA obligations. The Court will, accordingly, grant the Department’s motion for

summary judgment as to the OSG.

        King’s claim with respect to the FBI fails as well, but for different reasons. As the D.C.

Circuit has explained, the FOIA administrative scheme “requires each [FOIA] requester to

exhaust administrative remedies,” including the administrative appeals process, before bringing

suit. Hidalgo v. FBI, 344 F.3d 1256, 1259 (D.C. Cir. 2003) (citation omitted). “To trigger the

exhaustion requirement,” however, the “agency must make and communicate its ‘determination’

whether to comply with a FOIA request—and communicate ‘the reasons therefor’—within 20

working days of receiving the request, or within 30 working days in ‘unusual circumstances.’”

Citizens for Responsibility and Ethics in Washington v. FEC, 711 F.3d 180, 182 (D.C. Cir. 2013)



                                                   5
(citation omitted). Here, it is undisputed that the FBI responded to King’s request within twenty

working days, and that it ultimately produced only six pages of documents in whole or in part to

King. Dkt. 26-4 at 3–5 (Hardy Decl. ¶¶ 6, 8, 11). King was thus obliged to appeal the FBI’s

determination to the Office of Information Policy within the Department of Justice before

bringing suit. He did not file any such appeal. Dkt. 26-4 at 21 (Hardly Decl. ¶ 46). The Court

will, accordingly, grant the Department’s motion for summary judgment as to the FBI for failure

to exhaust administrative remedies.

B.     DEA

       King requested records reflecting “any and all extrajudicial statements made by a DEA

confidential informant” named in his request “to federal and local law enforcement agents

including DOJ lawyers in reference to a suspect . . . identified as ‘Johnny’ LNU.” Dkt. 26-3 at

18. In subsequent correspondence, King clarified that “‘Johnny’ LNU[,] ‘Sonny’ LNU[,]

‘Richard’ LNU[,] and ‘Richard King’” were “one and the same person.” Id. at 34. The Court

concludes that the DEA conducted an adequate search, properly withheld records pursuant to

FOIA Exemption 7, and reasonably concluded that no segregable material could be released.

       1. Adequacy of the DEA’s Search

       The DEA treated King’s request as seeking “any and all documents that referenced”

King, or his aliases “Johnny” and “Sonny.” Dkt. 26-3 at 4 (Myrick Decl. ¶ 14). The undisputed

record shows that the agency searched for responsive records “in two DEA Privacy Act systems

of records” and that “[n]o other DEA records systems were reasonably likely to contain

information responsive to [King’s] request.” Id. at 4 (Myrick Decl. ¶ 15). The agency

“perform[ed] a subject and alias name query using Plaintiff’s name: Richard King.” Id. at 6

(Myrick Decl. ¶ 22). The DEA employed search methods reasonably expected to produce



                                                6
responsive results, see Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990), and

specifically identified which systems and terms it searched to identify records responsive to

Plaintiff’s requests, see White v. U.S. Dep’t of Justice, 840 F. Supp. 2d 83, 89 (D.D.C. 2012).

The searches cumulatively located ninety-one pages responsive to Plaintiff’s request. Dkt. 26-3

at 6 (Myrick Decl. ¶ 23). Because the agency searched all files likely to contain responsive

records, the Court concludes that its search was adequate. See Oglesby, 920 F.2d at 68.

       2. Exemption 7(C)

       The DEA withheld all ninety-one pages of responsive materials under FOIA Exemption

(7)(C) “because they contain names and other identifying information which would reveal the

identity of and disclose personal information about individuals who were involved or associated

with” King. See Dkt. 26-3 at 10 (Myrick Decl. ¶ 38). Those third parties included “suspects,

criminal associates, Confidential Sources, and law enforcement officers and support personnel.”

Id. Where disclosure of information compiled for law enforcement purposes “could reasonably

be expected to constitute an unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(7)(C),

such information can be withheld if the privacy interests outweigh the public interest in

disclosure. See Safecard Servs., 926 F.2d at 1205.

       The DEA concluded that disclosure of the “names and other identifying information” in

the responsive records could lead to the individuals becoming “targets of harassment and

humiliation,” Dkt. 26-3 at 11 (Myrick Decl. ¶¶ 41–42), which is a “legitimate interest” weighing

against disclosure. Lesar v. U.S. Dep’t of Justice, 636 F.2d 472, 487 (D.C. Cir. 1980). Because

King has not provided “compelling evidence that the agency is engaged in illegal activity,” see

Schrecker v. U.S. Dep’t of Justice, 349 F.3d 657, 661 (D.C. Cir. 2003) (quoting SafeCard Servs.,




                                                 7
926 F.2d at 1206), and has not identified any other countervailing public interest that would be

served by disclosure, the agency’s invocation of Exemption 7(C) was proper.

       3. Exemption 7(D)

       The DEA withheld sixty pages pursuant to FOIA Exemption (7)(D). See Dkt. 26-3 at 11

(Myrick Decl. ¶ 43). To apply this exemption, an agency must show that the records at issue

were compiled for law enforcement purposes and that their disclosure “could reasonably be

expected to disclose the identity of a confidential source.” 5 U.S.C. § 552(b)(7)(D). A source is

confidential for purposes of this exemption where “the source provided information under an

express assurance of confidentiality.” Williams v. FBI, 69 F.3d 1155, 1159 (D.C. Cir. 1995)

(quotation marks omitted). The DEA FOIA officer has attested that “[t]he investigation of

Plaintiff involved Confidential Sources,” that “the responsive investigative reports include

source-related information,” that “[s]ome of the information at issue pertains to a ‘coded’

Confidential Source with an express assurance of confidentiality,” and that sixty pages of the

responsive material “contain information that would disclose the identity of, and the information

provided by, Confidential Sources.” Dkt. 26-3 at 12 (Myrick Decl. ¶¶ 43–44). The DEA thus

properly invoked Exemption (7)(D).

       4. Exemption 7(E)

       The DEA applied FOIA Exemption (7)(E) to eighty-three pages of responsive records

that contained numbers and codes from the agency’s internal records management systems. Dkt.

26-3 at 12 (Myrick Decl. ¶¶ 45–46). Exemption (7)(E) exempts information compiled for law

enforcement purposes that “would disclose techniques and procedures for law enforcement

investigations or prosecutions . . . if such disclosure could reasonably be expected to risk

circumvention of the law.” 5 U.S.C. § 552(b)(7)(E).



                                                 8
       The undisputed record shows that the codes “reflect procedures prescribed by the DEA

Agents Manual,” which specifically instructs agents about how to use the codes to document

criminal activity and identify criminals. Dkt. 26-3 at 12–13 (Myrick Decl. ¶ 46). The DEA’s

witness attests that, if such information were publicly disclosed, suspects could decipher the

codes to “identify the priority given to narcotics investigations” and “change their pattern of drug

trafficking.” Id. at 13 (Myrick Decl. ¶ 47). Under Exemption (7)(E), the DEA may withhold

records to prevent such circumvention. See, e.g., Shapiro v. U.S. Dep’t of Justice, --- F. Supp. 3d

---, 2017 WL 908179, at *11 (D.D.C. March 6, 2017).

       5. Exemption 7(F)

       The DEA applied Exemption (7)(F) to fifty-nine pages of responsive records that include

the names and identifying features of DEA Special Agents and other DEA officers. See Dkt. 26-

3 at 14 (Myrick Decl. ¶ 51). Exemption (7)(F) prevents disclosure of documents that “could

reasonably be expected to endanger the life or physical safety of any individual.” 5 U.S.C. §

552(b)(7)(F). An agency must identify and explain the reasonable threat of harm imposed on the

individuals identified in the records the agency is seeking to exempt. See Ctr. for National

Security Studies v. U.S. Dep’t of Justice, 331 F.3d 918, 948 (D.C. Cir. 2003). The DEA

emphasizes that past release of Special Agents’ identifying information has “resulted in several

instances of physical attacks, threats, harassment, and attempted murder” of undercover agents

interacting with criminals covertly. Dkt. 26-3 at 14 (Myrick Decl. ¶ 53). It further attests that

other DEA officers and employees also perform “critical functions in support of [these]

enforcement efforts,” and that it therefore anticipates that the same reasonable threat of harm

faced by Special Agents would also apply to these officers. Id. at 14–15 (Myrick Decl. ¶ 52–53).

These facts are sufficient to support the DEA’s invocation of Exemption 7(F).



                                                 9
         6. Segregability

         The DEA examined all responsive pages “to determine whether any reasonably

segregable information could be released” and determined that “only blank pages, pages with

only Plaintiff’s name or identifying information, the investigative file number, and/or pages with

incomprehensible words and phrases would remain.” Dkt. 26-3 at 15–16 (Myrick Decl. ¶ 56).

         The DEA properly withheld records under FOIA Exemptions 7(C), (D), (E), and (F), and

properly concluded that no non-exempt material was reasonably segregable. The Court will,

accordingly, grant the Department’s motion as to the DEA.

C.       EOUSA

         King requested from the EOUSA all records relating to any agreement between the

United States and a named confidential source, Dkt. 26-5 at 9, all information contained in a

specific file relating to his criminal prosecution, id. at 12, and all records relating to

communications involving several specified DOJ employees involved in his prosecution, id. at

19–20.

         The agency located King’s criminal case file, but withheld it on the basis that it was

“sealed in its entirety.” Dkt. 26-5 at 2 (Luczynski Decl. ¶ 7). Standing alone, however, that

assertion does not answer the relevant question. As the D.C. Circuit explained in Morgan v. U.S.

Dep’t of Justice, 923 F.2d 195, 197 (D.C. Cir. 1991), “the proper test for determining whether an

agency improperly withholds records under seal is whether the seal, like an injunction, prohibits

the agency from disclosing the records.” Id. “If it does, the FOIA does not compel the agency to

release the information.” Id. In applying this standard, the district court must do more than rely

“on the mere existence of the seal;” it must “inquir[e] into its intended effect.” Id. Because the

EOUSA declarant has not indicated whether and how the seal precludes the Department from



                                                   10
disclosing any or all of the records at issue, the Court cannot grant summary judgment in the

Department’s favor on this ground.

        The EOUSA declarant also discusses a number of FOIA Exemptions, suggesting that the

relevant materials would be exempt from disclosure even in the absence of the seal. See Dkt. 26-

5 at 5–7 (Luczynski Decl. ¶¶ 17–25). The Court cannot discern from the declaration, however,

whether the Department has actually reviewed all of the responsive records or has, instead,

merely hypothesized that they would likely be exempt. Accordingly, the Court lacks sufficient

information to grant the Department’s motion for summary judgment on this alternative basis.

       The Court will, therefore, deny the Department’s motion for summary judgment as to the

EOUSA without prejudice and will allow it to file a renewed motion for summary judgment

within 30 days of the date of this opinion providing additional information on the seal and/or any

FOIA exemptions that may apply.

                                        CONCLUSION

       The Department’s motion for summary judgment, Dkt. 26, is hereby GRANTED in part

and DENIED in part without prejudice. The Department may file a renewed motion for

summary judgment as to the records withheld by the EOUSA within 30 days of the date of this

opinion.

       SO ORDERED.



                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: March 28, 2017




                                               11